AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     District of South Carolina

                  United States of America                           )
                             v.                                      )
               Ayla Banifche COURVOISIE
                                                                     )    Case No.   d-, ':. \ C\'    'i';__~"; \ \~
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              April 1st and May 4th 2019        in the county of            United States     in the
                       District of         South Carolina      , the defendant(s) violated:

             Code Section                                                    Offense Description
 Title   21 USC   841 and 846                   Distrbution of controlled substance and conspiracy
 Title   18 USC   1343                          Wire Fraud
 Title   18 USC   1344                          Bank Fraud
 Title   18 USC   371                           Conspiracy
 Title   18 USC   2                             Aiding and Abbetting




           This criminal complaint is based on these facts:
 See Affidavit.




           ~ Continued on the attached sheet.




                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             08/28/2019


City and state:                         Charleston, SC
                                                                                              Printed name and title
                              AFFIDAVIT

       I, Task Force Officer Nazario Yangco, depose and state as

follows:

       1.   I am an investigative or law enforcement officer of

the United States within the meaning of Title                     18,    United

States Code,    Section 2510 ( 7) ,   that    is,        an officer of the

United States who is empowered to conduct investigations of,

and to make arrests for,         offenses enumerated in Title 18,

United States Code, Section 2516.

       2.   I am a Task Force Officer with the United States

Drug    Enforcement    Administration        (DEA)       assigned       to    the

Charleston,    SC     Resident   Office.        As        such,     I    am    an

investigative or law enforcement officer of the United States

within the meaning of Section 2510 (7)               of Title 18,        United

States Code; that is, an officer of the United States who is

empowered by federal law to conduct investigations of, and to

make arrests for, offenses enumerated under Title 21, U.S.C.

I have been a Task Force Officer with the DEA since May 2016.

In that capacity,      I   have been employed by the Summerville

Police Department since January 2004.           I was assigned to the

patrol division as Private First Class.          From November 2010 to

September 2016, I was assigned to the K-9 Division and worked

as a K-9 Handler.      During this tenure,           I   received over 100

hours of training in Narcotics detection and investigation
through the National Criminal Enforcement Association, Desert

Snow, St. Petersburg College, South Carolina Criminal Justice

Academy, North American Police Work Dog Association, and the

Virginia State Police Training Academy. From March 2015, I was

assigned as a narcotic detective in the Dorchester County/

Summerville        Police    Metro     Narcotics           Unit.     I        am   currently

assigned to the Charleston,             South Carolina Resident Office,

which is comprised of Special Agents and Task Force Officers,

charged with conducting narcotics-trafficking investigations.

In    connection with my            official      DEA duties,             I    investigate

violations        of    federal      drug       laws   and     related             offenses,

including, but not limited to, violations of Title 21, United

States Code, Sections 841,             843, 846, 856,              952,       960 and 963,

and Title 18, United States Code, Sections 2, 1952, 1956 and

1957.        I have received specialized training in the enforcement

of federal drug laws,          the investigation of drug trafficking

and distribution organizations, the recognition of drugs and

drug         terminology,     undercover           operations,                interviewing

techniques, financial/money laundering investigations, and the

use     of     electronic     surveillance.            I     have        also       received

Cellebrite training as a Certified Cellebrite Operator and

Certified Cellebrite Physical Analyzer. This training enables

me    to     analyze   the   data    stored on most            cellular            telephone

devices.

        3.      The    following     facts      are    presented          to       support   a



                                            2
criminal complaint and warrant for the arrest of Ayla Banifche

COURVOISIE.       This affidavit is based on factual                 information

obtained during the course of this investigation.                        Based on

this information, I have reason to believe that COURVOISIE has

violated Title 21,          United States Code,           Section 841       (a) (1),

Title 21, United States Code, Section 846 and Title 18, United

States Code, Sections 1343, 1344, 371, and 2.



                              FACTS AND CIRCUMSTANCES

       4.     Your      affiant    along         with   Officers     from     North

Charleston Police Department (NCPD) and the Charleston County

Coroner's        Office    have   been       involved    in    an   investigation

concerning the overdose deaths Mr. Mickael Fitzpatrick and Mr.

Steven Earhart and the financial fraud and theft including

wire     fraud    and     fraud   in    connection      with    access   devices,

perpetrated on both by Ayla B. COURVOISIE and others.

       5.     On April 1 st , 2019, Ayla B. COURVOISIE accompanied by

a    black male      identified as           Michael    JOYNER arrived at       the

residence of Mr. Mickael Fitzpatrick located at 4201 Olivia

Drive,      North Charleston,          SC.   In a written statement by Mr.

Fitzpatrick, COURVOISIE took photographs of Mr. Fitzpatrick's

South Carolina          Federal Credit Union credit card ending in

3007. It is your Affiant's belief that South Carolina Federal

Credit Union is a financial institution within the meaning of

18   u.s.c.   § 1344.



                                             3
     6.     On or about April 2 nd ,             2019,   COURVOISIE used Mr.

Fitzpatrick's       credit   card ending         in    3007 to    conduct    three

Western     Union    wire    transactions,            ($59.50/each)    totaling

$178.50,    of which COURVOISIE was the beneficiary of funds.

COURVOISIE then utilized Mr. Fitzpatrick's credit card ending

in 3007to conduct a financial transaction totaling $35.00, to

make payment for a boost mobile phone bill. COURVOISIE then

used Mr. Fitzpatrick credit card ending in 3007 to conduct 16

financial    transactions      using       the     cellular      telephone    cash

application called "SQC*CASH APP". The company for SQC*CASH

APP is based in San Francisco, California. COURVOISIE using

her cellular telephone with T-Mobile cellular service,                         the

headquarters of which is also not based in South Carolina,

conducted these transactions to remove a total of $615.00 from

Mr. Fitzpatrick South Carolina Federal Credit Union account.

The actions of COURVOISIE caused Mr.                  Fitzpatrick a monetary

loss of $828.50.

     7.      On April 12 th , 2019, Mr. Fitzpatrick and COURVOISIE

exchanged text messages in which Mr.                  Fitzpatrick confronted

COURVOISIE    about    the   fraud   and     theft.       COURVOISIE made       an

admission of guilt in those text messages, and offered to make

restitution, but COURVOISIE never did.

     8.      On June 14 th , 2019, Mr. Fitzpatrick was found at his

residence the victim of a drug overdose. The individuals who

discovered the body were Mr. Fitzpatrick's Nephew and Michael



                                       4
JOYNER, an associate of COURVOISIE.

        9.      On    May   4 th ,   2019,   at   approximately       10: 45    pm,     a

Charleston County Deputy while on routine patrol observed a

burgundy Hyundai Accent bearing Georgia license plate CJL-3202

stationary at Duncan boat landing located at 4350 Bridge View

Dr. North Charleston, SC 29405. The deputy, upon checking the

vehicle, noticed a white male sitting in the back seat of the

driver side with his                 seat belt still         fastened.    The Deputy

observed a red ball cap with the number 23 covering the white

male's face. The Deputy found the white male was unresponsive

and requested Charleston County EMS to respond.                          EMS arrived

and noticed no outward trauma to the body and pronounced the

victim deceased.

        10.     At approximately 11:39 pm, North Charleston Police,

Charleston County Coroner's Office and Crime Scene responded

to 4354 Bridge View Drive, the boat landing. A records check

of the vehicle showed that it was a rental from Enterprise

Rental. Officers contacted Enterprise to determine the name of

the renter. Enterprise stated that Steven L. Earhart of 8412

Wylie        Drive,   North      Charleston,      SC   was     the   renter    of     the

vehicle. When Mr. Earhart's body was removed from the vehicle

officers noticed, Mr. Earhart's wallet and the rental car key

were     missing.       Officers        recovered      Mr.    Earhart's       cellular

telephone,        which     was      secured,     pending      cellular    telephone

analysis. An officer spoke to two individuals that were at the



                                             5
boat    landing    fishing.      They both          stated that           they arrived

around 8:30 pm and, to the best of their memory, the burgundy

Hyundai Accent was not there. The two individuals stated they

left the boat landing around 9: 00 pm and returned between

9:30pm -      10:00pm,    and still did not see the vehicle in the

parking lot.

        11.   While officers were still on the scene at the boat

landing, a call came over North Charleston Police dispatch of

a   missing     person       driving    a    red     Hyundai.       The    information

matched the description of Mr. Earhart. Officers made contact

and spoke to Mr. Earhart's son and explained that an officer

would meet him and Mr. Earhart's wife at Earhart's residence.

        12.   Mr. Earhart's wife, told officers that her husband

left their residence at approximately 8:30 am. Mr. Earhart's

wife believed her husband was traveling to his son's residence

to work on a          vehicle.    The       son informed off ice rs             that his

father might have a female friend but was unaware of who it

might    be   or where        she might          live.   The    wife      and   son told

officers that Mr.            Earhart should have had a wallet on his

person, which would contain his identification and bank cards.

        13.   An   autopsy      and    toxicology          report      concerning Mr.

Earhart       death    was     completed.          Based       on   the    historical,

toxicological, and gross autopsy findings, it was the opinion

of the medical examiner that Mr.                    Steven Earhart's cause of

death was the result of heroin and fentanyl toxicity. At the



                                             6
time of Mr. Earhart's autopsy, the coroner office recovered a

long black hair. Additionally, the medical examiner observed a

fresh      injection        site    on Mr.      Earhart's         arm.    The   Coroner's

Office transferred custody of the hair to the North Charleston

Police Department for safekeeping.

         14.   The    DEA and NCPD            Detectives         conducted a      digital

download       of     Mr.     Earhart's            cellular       telephone      assigned

telephone number 803-341-1972. The analysis showed that on May

4 th ,   2019 beginning at 8:39 am, Mr. Earhart placed and received

several telephone calls as well as several text messages to a

cellular        telephone               assigned        843-475-5003.           Subscriber

information obtained by agents determined,                               843-4 7 5-5003    is

subscribed       to    Ayla        B.     COURVOISIE.       The    following       is     the

sequence of communications between COURVOISIE and Mr. Earhart

on May 4 th , 2019.

                                           May 4 th ,   2 0 19

         8:39.01 am -       text message sent from COURVOISIE to Earhart

          "He 's 1eaving now".

         8:39.05 am -       text message sent from COURVOISIE to Earhart

          "I am ca11ing the guy"

         8:45.00 am -       text message sent from COURVOISIE to Earhart

          "Where you?"

         8:45.00 am -       text message sent from COURVOISIE to Earhart

          ''U otw?" (You on the way)




                                               7
8:45:02 am - text message sent from COURVOISIE to Earhart

''I am ready"

8:45:20 am - text message sent from COURVOISIE to Earhart

"We don't have to go anywhere either"

8:46:49 am - text message sent from COURVOISIE to Earhart

"Yes sure did"

8: 4 7: 08   am -   Earhart   received an   incoming   call   from

COURVOISIE - no duration.

8:47:37 am - text message sent by Earhart to COURVOISIE

"I'm leaving in 5 minutes"

8:47:54 am - text message sent by Earhart to COURVOISIE

"So 20 minutes total"

8:47:57 am - text message sent from COURVOISIE to Earhart

"How long till you get here"

8:48:48 am - text message sent by Earhart to COURVOISIE

"Separate bags took"

8: 4 9: 01   -   text message   sent by Earhart to COURVOISIE

"As in 4 20's"

8:49:04 -        text message sent from COURVOISIE to Earhart

"Kk"

8:50:04 am - text message sent from COURVOISIE to Earhart

"ok"

8:50:12 am - text message sent from COURVOISIE to Earhart

"Text when c1ose baby"



                                8
    8:51:20 am - text message sent by Earhart to COURVOISIE

    "Yeppers"

     8: 58: 19 am -    text message     sent by Earhart COURVOISIE

     "Just signed out, leaving now to get gas, I'll be quick"

     8:58:33     am      Earhart    placed    an   outgoing   call   to

     COURVOISIE duration 27 seconds.

     8:59:39 am - text message sent from COURVOISIE to Earhart

     "Kk"

     9:12:13 am - text message sent from COURVOISIE to Earhart

     "how £ar"

     9:14:16 am - text message sent by Earhart to COURVOISIE

     "Omw"    ( On my way)

     9:14:40 am - text message sent by Earhart to COURVOISIE

     "10 min"

     9:14:59 am - text message sent from COURVOISIE to Earhart

     "Kk"

     9:15:57     am      Earhart    placed    an   outgoing   call   to

     COURVOISIE - duration 41 seconds

     9:26:17 am - text message sent by Earhart to COURVOISIE

     "A1ongside your place come in?"



     15.     Between   10:34:54    am   to   12:14:59   pm     Earhart

received 6 incoming calls from COURVOISIE,          four were missed

calls and two were incoming calls with one being 17 seconds in

duration and the other no duration. At approximately 2:57:47


                                   9
                                                                          /ll,4'Y
pm, Mr. Earhart's son began texting his father asking if he

was alright. Mr. Earhart did not respond. In fact after 9:26

am,    Mr.    Earhart did not respond to any text messages from

either his wife or son.

       16.     On May 6 th ,    2019, North Charleston Detectives were

notified by Mr.         Earhart's wife of unknown financial charge

appearing on their joint bank accounts from over the weekend.

Mr. Earhart had a Wells Fargo bank account and Navy Federal

Credit Union (NFCU) account. Based on the locations of the two

financial       institutions,        your     Affiant   believes    that    the

transactions described below would have required wires to be

transmitted across state lines.

        17.    On May 4 th ,     2019,   at approximately 11:35 am,         Mr.

Steven Earhart's Wells Fargo Credit Card ending in 8983 was

utilized at the Marathon Petroleum convenience store, located

at 3543 Dorchester road for $13.00.                Detectives responded to

the Marathon Petroleum convenience store and obtained video

surveillance footage from within and outside of the store.

Upon review of the convenience store video,                   Detectives were

able    to    observe    Mr.     Earhart's     rental   car   arrive   at   the

convenience at approximately 11:34 am. Detectives observed a

white female with black hair who was positively identified as

Ayla B.       COURVOISIE       in the driver's     seat and a      black male

wearing a white T-shirt sitting in the front passenger seat.

Detectives could also observe movement in the back seat area



                                         10
but could not identify who it might be. COURVOISIE was also

observed on video in the store using a credit card belonging

to Mr.    Earhart at the store's card terminal to purchase 2

packs    of    Newport     cigarettes.             Outside   surveillance        video

recorded COURVOISIE leaving the store and re-enter the driver

side of Mr. Earhart's rental vehicle and depart the area.

        18.    On   May   4 th ,    2019,         at   approximately     11:45     am,

surveillance video located at the Food Lion located at 4400

Dorchester Road captured Mr. Earhart's rental vehicle entering

the parking lot and park. Surveillance video showed Ayla B.

COURVOISIE accompanied by two black males entering the store.

The first black male was wearing a red "Nikeu tee shirt, red

ball cap with the number 23, blue jean pants and sandals, the

second black male was wearing a white tee shirt, dark pants

and     blue   "Lowesu     ball       cap.        Surveillance   video     captured

COURVOISIE along with these two black males conducting two

financial transactions using Mr. Earhart's NFCU credit card

ending in 4774.        The first transaction was in the amount of

$70.90 and the second was in the amount of $7.89.

        19.    On May 4 th ,       2019,    at approximately 12:53 pm,             Mr.

Earhart's NFCU credit card ending in 4774                        was utilized at

Sally Beauty located at 9730 Dorchester Road, Summerville, SC

to conduct a financial transaction in the amount of $167.73.

No video was available to be recovered.




                                             11
        20.   On      May              2019,        at    approximately     2:06    pm,

surveillance video at a Boost Mobile Cellular telephone store

located on Dorchester Road captured Ayla B. COURVOISIE along

with the same black male wearing the "Nike" red tee shirt

( reference      is    made      paragraph          18)   and   another   black    male

wearing a dark colored shirt, yellowish ball cap. COURVOISIE

attempted to use Earhart's NFCU credit card ending 4774, to

purchase an Apple I phone 6, but the purchase was declined.

        21.   On      May     4 th ,   2019,        at    approximately     3:17     pm,

surveillance          video      at    Rack     Room      Shoes   located    at     9500

Dorchester Road captured the same black male wearing a white

tee shirt and blue "Lowes" ball cap                         (reference is made to

paragraph 18) use Earhart's NFCU credit card ending in 4774 to

conduct a financial transaction in the amount of $131.05.

        22.   On August 27, 2019, Ayla B. COURVOISIE was arrested

on existing state charges (reference is made to paragraphs 5,

6, and 7). At the time of her arrest COURVOISIE indicated a

willingness to cooperate and answer questions. COURVOISIE was

transported to the DEA office. Your Affiant advised COURVOISIE

of her Miranda warning per DEA form 13 as witnessed by TFO

Chris     Haus     and      Financial          Investigator        Steven    Migioia.

COURVOISIE acknowledged she understood her rights and wished

to waive those rights and voluntarily answer questions.                              F/I

Migioia asked COURVOISIE if she could identify a photograph.

F/I Migioia showed COURVOISIE the photograph of Mr.                               Steven



                                               12
Earhart. COURVOISIE stated she remembered him as a person she

provided escort services to. COURVOISIE stated she could not

remember         the      details       of   her     encounter     with   Earhart.     F /I

Migioia then showed COURVOISIE a photograph of her exiting

Earhart's rental vehicle on May 4 th at 11:35 am at the Marathon

Petroleum convenience store,                       reference is made to paragraph

17. COURVOISIE stated that Earhart let her use the vehicle to

go purchase something for him, but could not recall the item

purchased. COURVOISIE stated that after she made the purchase

at Marathon she returned to where Earhart was staying.                                 F/I

Migioia informed COURVOISIE that was not a true statement. F/I

Migioia then showed COURVOISIE another photograph taken on May

4 th at approximately 11:45 am of surveillance video at the Food

Lion located at 4 4 00 Dorchester Road,                      ( reference is made to

paragraph         18) .        F /I   Migioia   asked    COURVOISIE       if   she   could

identify the two black males who were with her at the Food

Lion. COURVOISIE then requested to speak to an attorney and

the interview ended.

         22.     Based on the content of the above text messages

between        Ayla       B.      COURVOISIE       and   Earhart    and    COURVOISIE's

statement, COURVOISIE confirmed that on May 4 th she met with

Mr. Earhart to provide escort services. COURVOISIE denied any

drug transaction with Mr. Earhart. Facts show that Mr. Earhart

and COURVOISIE arranged to meet early on the morning of May

4 th ,   2019.    Mr.      Earhart wanted to purchase "something" from



                                                13
COURVOISIE which Mr. Earhart identified as "separate bags too

k    .        as in 4 20's".            COURVOISIE responded "kk" within a

minute. Based on my training and experience, there is probable

cause to believe that            Mr. Earhart and COURVOISIE arranged for

COURVOISIE         to    sell   Mr.     Earhart       (4)    four       $20.00       bags     of

narcotics, and taking into account the toxicology results of

Mr. Earhart,        there is probable cause to believe COURVOISIE,

did in fact,        distribute a mixture of heroin and fentanyl to

Mr. Earhart. Based on your Affiant Your Affiant believes that

after       Mr.    Earhart      was          incapacitated         by    the        narcotic,

COURVOISIE robbed Mr.             Earhart of his wallet containing his

cash, credit cards and rental car key. COURVOISIE and others

then utilized Mr. Earhart's rental vehicle and credit cards to

conduct multiple financial transactions and purchases, many of

which       were    captured       on        video    surveillance.            As     to     Mr.

Fitzpatrick, COURVOISIE was confronted by Fitzpatrick as to

the      theft     and    use   of      his     credit      card    ending          in     3007.

COURVOISIE in a series of text messages with Fitzpatrick never

denied using his credit card,                       but rather offered to repay

Fitzpatrick.            COURVOISIE       never       made     restitution             to     Mr.

Fitzpatrick.


                                        CONCLUSION

WHEREFORE, I respectfully submit that there is probable cause

to       believe    that    Ayla        B.     COURVOISIE      has       (1)        possessed

heroin/fentanyl with the intent to distribute, in violation of


                                               14
Title 21,     United States Code,        Section 841    (a)    (1)   and   (2)

conspired     to   possess    heroin/fentanyl    with    the     intent    to

distribute,    in violation of Title 21,         United States Code,

Section 846 and committed wire and bank fraud and conspired to

do the same,       in violation of Title 18,      United States Code,

Sections 1343, 1344, 371, and 2.



This Affidavit has been reviewed by Assistant United States

Jamie Lea Schoen.




                        DEA


SWORN TO AND SUBSCRIBED before
This ~ day of      ~ 2


BRISTOW MARCHANT
UNITED STATES MAGISTRATE




                                    15
